Exhibit 10.30

MUTUAL SEPARATION AND GENERAL RELEASE AGREEMENT

This Mutual Separation and General Release Agreement (“Separation Agreement”) is
made by and between Dennis McKenna (“McKenna”) and Silicon Graphics, Inc. (the
“Company”). McKenna and the Company enter into this Separation Agreement to
resolve any disputes between them and to set forth the terms of the termination
of McKenna’s employment. In consideration of the promises below, the Company and
McKenna agree as follows:

A. THE COMPANY

1. Severance Pay. Within the time period set forth in Section A.3, the Company
shall pay McKenna a lump sum severance payment of Five Hundred Thousand Dollars
($500,000).

2. COBRA Continuation. If McKenna is eligible and timely elects to continue
group health coverage under COBRA, the Company will pay the COBRA premiums for
him and his eligible dependents for up to the first twelve months of continuing
coverage. Upon completion of the first twelve months of continuing coverage, the
Company will cease paying the COBRA premiums and McKenna will be responsible for
all further COBRA payments.

3. Delayed Commencement of Benefits. Notwithstanding any provision to the
contrary in this Agreement, as of the Termination Date (as defined below),
because McKenna is deemed at the time of such separation from service a “key
employee” within the meaning of that term under Internal Revenue Code
Section 416(i) in order to avoid a prohibited distribution under Internal
Revenue Code Section 409A(a)(2): the payment under Section A1 of this Agreement
shall not be paid or provided to McKenna prior to the earlier of (i) the date
that is six (6) months following his “separation from service” with the
Corporation (as such term is defined in Treasury Regulations issued under
Internal Revenue Code Section 409A) or (ii) the date of his death. Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments actually deferred pursuant to this Section A6 shall be paid in a lump
sum to McKenna, and any remaining payments which thereafter become due under
this Agreement shall be paid in accordance with the normal payment dates
specified for them herein

B. MCKENNA

1. Resignation From Board/Termination of Employment. McKenna hereby resigns his
position as a member of the Board of Directors of the Company effective April 6,
2007 (the “Termination Date”). McKenna further agrees that effective on the
Termination Date, his employment will end and he will no longer perform services
for the Company in any capacity, nor will he hold himself out as a
representative or agent of the Company.

 

1



--------------------------------------------------------------------------------

2. Release of All Claims.

(a) Except as set forth in Section B.2.(c) below, which identifies claims
expressly excluded from this release, in consideration for the benefits provided
by the Company under Section A. above, McKenna releases the Company, any
affiliated companies, and the current and former officers, directors, agents,
employees and assigns of the Company and any affiliated companies, to the
maximum extent permitted by law, from any and all known and unknown claims up
through the date that McKenna executes this Separation Agreement. The claims
which McKenna is releasing include, but are not limited to, those related to:
McKenna’s employment with the Company; the Company’s Chapter 11 Bankruptcy
proceedings; McKenna’s Employment Agreement dated January 27, 2006, and its
amendment dated April 17, 2006; McKenna’s Restricted Stock Agreement dated
February 1, 2006, and its amendment dated April 17, 2006; and McKenna’s
NonStatutory Stock Option Grant Agreement dated February 1, 2006. All such
claims (including related claims for attorneys’ fees and costs) are barred
without regard to whether those claims are based on any alleged breach of a duty
arising in statute, contract, or tort. This expressly includes waiver and
release of all claims for monetary damages and any other form of personal relief
and any claims arising under any and all laws, rules, regulations, or
ordinances, including but not limited to Title VII of the Civil Rights Act of
1964; the Age Discrimination in Employment Act (ADEA); the Americans with
Disabilities Act; the Employee Retirement Income Security Act; the Equal Pay Act
of 1963; the California Fair Employment and Housing Act; the California Business
and Professions Code; and any similar law of any other state or governmental
entity.

McKenna further waives any rights under Section 1542 of the Civil Code of the
State of California or any similar state statute. Section 1542 states: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known to him, must have materially affected his settlement with the debtor.”

(b) McKenna hereby represents and warrants that he has received and reviewed his
final paycheck and that he has been paid all compensation owed to him by the
Company and that, except for the benefits offered herein and any reimbursable
business expenses incurred prior to the Termination Date, the Company owes
McKenna no further compensation in the form of salary, bonuses, commissions,
stock or otherwise.

(c) The only claims that McKenna is not waiving and releasing under this
Separation Agreement are claims McKenna may have for (1) state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) violation of any federal state or local
statutory and/or public policy right or entitlement that, by applicable law, is
not waivable; and (3) any wrongful act or omission occurring after the date
McKenna executes this Separation Agreement. In addition, nothing in this
Separation Agreement prevents or prohibits McKenna from filing a claim with the
Equal Employment Opportunity Commission (EEOC) or any other government agency
that is responsible for enforcing a law on behalf of the government and deems
such claims not waivable. However, because McKenna is waiving and

 

2



--------------------------------------------------------------------------------

releasing all claims “for monetary damages and any other form of personal
relief” (per Section 2(a) above), McKenna may only seek and receive non-personal
forms of relief from the EEOC and similar government agencies.

(d) This waiver and release is binding on McKenna, McKenna’s heirs, legal
representatives and assigns.

3. No Prior Assignments. McKenna hereby represents and warrants that he has not
assigned or transferred, or purported to assign or transfer, to any third person
or entity any claim, right, liability, demand, obligation, expense, action or
causes of action being waived or released pursuant to this Separation Agreement.

4. Non-Disparagement. McKenna agrees not to make any derogatory statements about
the Company and/or the Company’s officers, directors, employees, investors,
stockholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations and assigns.

5. Equity. Except for the 20,619 restricted stock units granted to McKenna by
the Company on March 30, 2007, McKenna agrees that he shall have no right, title
or interest in any other Company shares, options to purchase shares of Company
stock, or restricted stock units.

6. Proprietary Information and Inventions Agreement. McKenna will at all times
(prior to, on, and after the Termination Date) remain bound by the terms of the
Silicon Graphics Proprietary Information and Inventions Agreement that McKenna
executed on January 27, 2006 (the “PIIA”).

C. COMPANY AND MCKENNA

1. Entire Agreement: Modification. The parties hereby acknowledge and agree
that, except as set forth herein, no promises or representations were or are
made which do not appear written in this Separation Agreement, that this
Separation Agreement contains the entire agreement by McKenna and the Company,
and that neither is relying on any representation or promise that does not
appear in this Separation Agreement. Provided, however, that this Separation
Agreement does not modify, amend or supersede the PIIA, the Notice of Restricted
Stock Unit Award dated March 30, 2007, the Restricted Stock Unit Issuance
Agreement between McKenna and the Company dated March 30, 2007, or the Silicon
Graphics Indemnification Agreement dated October 17, 2006. This Separation
Agreement may be modified only by another written agreement signed by McKenna
and an authorized representative of the Company.

2. Severability. If any provision, or portion of thereof, of this Separation
Agreement shall for any reason be held to be invalid or unenforceable or to be
contrary to public policy or any law, then the remainder of the Separation
Agreement shall not be affected thereby.

3. Time to Consider; Revoke; Effective Date. McKenna hereby acknowledges that he
was first provided this Separation Agreement for his consideration on
February 23,

 

3



--------------------------------------------------------------------------------

2007 and that the parties thereafter agreed to certain modifications which have
been incorporated herein. McKenna and the Company hereby agree that such
modifications do not restart the twenty-one day consideration period that
McKenna is entitled to receive in connection with his waiver of claims under the
ADEA. McKenna hereby acknowledges that he has had more than twenty-one calendar
days within which to consider whether to execute this Separation Agreement.
McKenna represents and warrants that no one hurried him into executing this
Separation Agreement during that period, and no one coerced him into executing
this Separation Agreement. If McKenna elects to sign this Separation Agreement,
he must do so on April 6, 2007. McKenna shall have seven (7) calendar days after
signing this Separation Agreement to revoke his acceptance. Written notice of
revocation must be delivered to the Company by no later than the end of the
eighth (8th) calendar day after McKenna has signed this Separation Agreement.
This Separation Agreement shall become effective and enforceable on the eighth
(8th) calendar day after the date McKenna signs it, provided that he has timely
signed it, delivered it to the Company, and has not revoked it (the “Effective
Date”).

4. Taxes. Any payment to which McKenna becomes entitled under this Separation
Agreement shall be subject to the Company’s collection of all applicable
federal, state and local income and employment withholding taxes, and McKenna
shall only receive the amount of such payment remaining after such withholding
taxes have been collected.

5. Arbitration. Any controversy or claim arising out of or relating to this
Separation Agreement or the breach thereof or otherwise arising out of McKenna’s
employment or the termination of that employment shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Santa Clara County, California, in
accordance with the Employment Dispute Resolution Rules of the AAA, including,
but not limited to, the rules and procedures applicable to the selection of
arbitrators. The AAA rules can be found at www.adr.org.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

4



--------------------------------------------------------------------------------

6. Governing Law. California law will govern this Separation Agreement.

7. Successors and Assigns. The Company’s successors and assigns shall be bound
by this Separation Agreement.

I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS.

 

Date: April 6, 2007  

/s/ Dennis McKenna

  Dennis McKenna AGREED TO AND ACCEPTED BY:       Silicon Graphics, Inc.    
Date: April 6, 2007   By:  

/s/ Kathy Lanterman

  Name:   Kathy Lanterman   Title:   Chief Financial Officer

 

5